Citation Nr: 0103015	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1942 to November 
1945.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for bilateral hearing loss.

In a statement filed in September 1999, the veteran requested 
that his claim for service connection for tinnitus be 
reopened.  In a September 1999 rating decision that the 
veteran did not appeal, the RO disallowed the claim, on the 
basis of lack of new and material evidence.

REMAND

The issue in this case is entitlement to service connection 
for hearing loss.  It appears from a review of the record 
that it has been developed erroneously by the RO as whether 
new and material evidence has been submitted to reopen the 
claim.

In February 1985, the veteran filed an informal claim for 
service connection for injuries sustained when, during World 
War II, a truck in which he was riding hit a land mine.  His 
claim included service connection for hearing loss.  In a 
March 1985 rating decision, the RO denied entitlement to 
service connection for hearing loss.  The Veteran filed a 
Notice of Disagreement (NOD) in August 1985.  In September 
1985, the RO provided the veteran a Statement of the Case 
(SOC).  However, the SOC did not specifically address the 
claim of entitlement to service connection for hearing loss.  
The issue stated in the SOC was "Service connection for 
combat wounds to side of head with ringing in the ear."

The veteran reasserted his claim of entitlement to service 
connection for hearing loss in 1992.  In response, the RO 
informed him by letter that his claim could not be reopened 
unless he submitted new and material evidence.  In January 
1993, he filed an NOD that referred to the October 1992 
disallowance of his claim.  The RO did not provided him an 
SOC on the issue of entitlement to service connection for 

hearing loss until September 1999, after it again determined 
that the case could not be reopened due to lack of new and 
material evidence.

In summary, there has been no finality on the issue of 
entitlement to service connection for hearing loss, as the RO 
did not provided the veteran an adequate SOC addressing that 
issue after he filed his August 1985 NOD.  The veteran must 
be provide an adequate SOC which addresses the issue of 
service connection for hearing loss based on an original 
claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the veteran has submitted medical 
evidence that he has current disability from hearing loss 
which has been related to acoustic trauma sustained in a mine 
explosion during his service in World War II.  Service 
personnel records show that the veteran was awarded the 
Purple Heart Medal.  The veteran has submitted a copy of a 
newspaper article that documents that he was wounded in a 
land mine explosion.  Nonetheless, in its most recent SOC, 
the RO gave the following reasons for disallowing the claim:

The condition (hearing loss) continues to 
be denied and this new evidence is not 
considered material enough to reopen the 
claim of service connection for bilateral 
hearing loss.  The fact still remains 
that there is no in-service evidence of 
hearing loss and the incident of the land 
mine explosion, mentioned above, has not 
been verified.  Furthermore, while it 
appears that the veteran currently has 
bilateral hearing loss, there is no 
medical evidence which links this current 
disability with service.

As the veteran's claim has not been reviewed by the RO using 
the proper standard, the Board finds that his claim may be 
prejudiced by a decision by the Board without proper review 
by the agency of original jurisdiction.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


The RO has apparently not considered the provision of 
38 U.S.C.A. § 1154.  The veteran was involved in combat, as 
he participated in the invasion of Normandy and other 
campaigns in Europe.  He was awarded a combat-related medal.  
The lack of service medical records should not be 
determinative where there is lay or other evidence of service 
incurrence, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding that there is 
no official record of such incurrence, with every reasonable 
doubt resolved in the favor of the veteran.

In its SOC, the RO cited 38 U.S.C.A. § 5107 (West 1991), 
which provided that a claimant has the burden of submitting a 
well-grounded claim.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as here, filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, 

it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Pursuant to this remand, the RO will be scheduling a 
Department of Veterans Affairs (VA) examination.  The veteran 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the claim, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment, VA 
or non-VA, for his hearing loss that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.

2.  The veteran should be afforded a VA 
audiological examination to assess his 
current disability from hearing loss 
and/or tinnitus.  The claims folder 
should be made available and be reviewed 
by the examiner.  All indicated tests and 
diagnostic studies must be performed.  
The examiner should express an opinion 
whether it is as likely as not that the 
veteran has hearing loss and/or tinnitus 
as a result of acoustic trauma or 

other injury sustained during his active 
military service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for 
service connection for hearing loss.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  This SSOC should set forth all 
pertinent laws and regulations, along 
with a summary of all relevant evidence.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that if there is additional 
evidence that can be obtained or generated, he is obliged to 
submit such evidence to the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


